UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2119


In re: DANIEL JOHNSON WILLIS,

             Petitioner.



                                      No. 17-2207


In re: DANIEL JOHNSON WILLIS,

             Petitioner.



                        On Petitions for Writ of Mandamus.
      (4:15-mc-00002-H; 4:16-mc-00004-H; 4:17-mc-00002-H; 4:17-mc-00005-H)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petitions denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel Johnson Willis petitions for writs of mandamus seeking orders directing

the district court to adjudicate civil rights actions that the court denied Willis leave to file

pursuant to a prefiling injunction. We conclude that Willis is not entitled to mandamus

relief.

          Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

          Mandamus may not be used as a substitute for appeal. In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007). The relief sought by Willis is not available by

way of mandamus. Accordingly, although we grant leave to proceed in forma pauperis,

we deny the petitions and supplemental petitions for writ of mandamus. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                        PETITIONS DENIED




                                               2